



COURT OF APPEAL FOR ONTARIO

CITATION: King (Re), 2014
    ONCA 76

DATE: 20140128

DOCKET: C53554

Goudge, van Rensburg and Pardu JJ.A.

IN THE MATTER OF: RODNEY WAYNE KING

AN APPEAL UNDER PART XX.1 OF THE
CODE

Rodney Wayne King, appellant appearing in person

Michael Davies,
amicus curiae

Dena Bonnet, for the respondent

Heard and released orally: January 21, 2014

On appeal from the finding of not criminally responsible on
    account of mental disorder made on February 5, 2011 by Justice Michael Quigley
    of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

The appellant raises several arguments all of which in our view are
    unsuccessful.

[2]

First, he says that there was insufficient evidence to sustain the
    verdict of not criminally responsible.  We disagree.  In our view, there was
    ample evidence to support that verdict.

[3]

Secondly, he raises a concern about the treatment of his name during the
    criminal process.  Again, we disagree.  Nothing about the treatment of his
    name in the criminal process caused him any prejudice.

[4]

Amicus
raises two arguments.  First, he says there should have
    been no explanation of the consequences of an NCR finding in the trial judges
    charge.  We disagree.  In our view, in this case, it was within the trial
    judges discretion to do as he did.  The concern in
R. v. Latimer
about consequential reasoning if the jury is told about punishment, is somewhat
    muted with an NCR finding, which is a consequence rather than a punishment. 
    Here, as well, the trial judge offered the explanation because there had been
    evidence about the accuseds mental condition prior to trial, his fitness to
    stand trial and the role of the Ontario Review Board in determining that
    outcome.  The explanation the trial judge gave in his charge was a natural
    corollary to that evidence, and avoided any misunderstanding that the result
    might be that the accused would be freed immediately without condition.  The
    charge told the jury clearly not to consider the consequence of an NCR finding
    in reaching their decision and finally, there was no objection from counsel. 
    In all these circumstances, we find no error in the explanation offered by the
    trial judge.

[5]

Second,
amicus
says the trial judge erred in offering a
    mistaken example to explain the first branch of s. 16 to the jury.  We agree
    that the example was mistaken, being rather an example of the second branch of
    s. 16.  However, since it was the second branch that was in issue in this case,
    we view the mistake as a harmless one.  In the end, the appeal is dismissed.

S.T. Goudge J.A.

K. van Rensburg J.A.

G. Pardu J.A.


